Title: To John Adams from Samuel Dexter, 30 June 1800
From: Dexter, Samuel
To: Adams, John



Sir,
War Department Washington, 30th June 1800

I received your favour from Philadelphia enclosing Letter from Capt Boyd, and have written to him as you directed. The Volunteer Corps are in no way affected by the late Law for disbanding the twelve new Regiments.
The Heads of Departments were of opinion that Officers might be nominated in the recess of Senate, though the vacancy did not happen in the recess. I have according to your Letter to my Predecessor and your oral instruction to me given a line to Coll. Tousard, acquainting him that he is appointed Lieut Colonel of the Second Regiment of Artillerists and Engineers, and another to the same Gentleman acquainting him of his appointment as Inspector of Artillery. I find this to have been the former course of the Office, and that Commissions have issued after the Consent of the Senate has been obtained. I have pursued a similar method where Officers of the next grade have been entitled to promotion of course, from vacancies having happened in the grade above them.
There are many vacancies in the Artillery and old Regiments of Infantry, and many of the Officers of the reduced Regiments have been recommended by the commanding Generals and others to fill them. A List of those who appear best entitled is preparing, and when I shall have completed it, it will be forwarded to you for your directions to the Department. In the mean time, I enclose an extract from a Letter of General Pinckney, relative to three Officers, whose situation seems peculiar, and request the favour of your order relative to their being appointed. Inclosed also are the proceedings of a Court Martial: I forward them to you for your decision on the Sentence, not because it appears a case of difficulty, but, the Sentence being capital, it appeared proper to me that the final decision should be in fact as well as constructively your act.
I have the Honor to be, / With profound Respect / and great Esteem, / Sir / Your very obedient Servt.
Saml. Dexter